Case 5:21-cv-00023-LGW-BWC Document 26 Filed 09/13/21 Page 1 of 1

In the Vnited States District Court
for the Southern District of Georgia

Waprross Division
REGINALD CARSWELL,
Plaintiff,
Vv. No. 5:21-CV-023

D.L. LEE & SONS, INC.

 

Defendant.

ORDER

 

Before the Court is the parties’ stipulation of dismissal,
dkt. no. 25, wherein they notify the Court that they wish to
dismiss all claims asserted in this action with prejudice. The
stipulation complies with Federal Rule of Civil Procedure
41 (a) (1) (A) (ii). Accordingly, all claims asserted in this action
are DISMISSED with prejudice. Each party shall bear its own fees

and costs. The Clerk is DIRECTED to close this case.

SO ORDERED, this | aay Septe , 2021.

 

—

HON. 2aSR GODBEY WOOD, JUDGE
D STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
